Citation Nr: 0533113	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active military duty from November 1944 
to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  Specifically, in a June 2002 
determination, the RO denied the issue of entitlement to 
service connection for bilateral hearing loss.  

This matter was previously before the Board in April 2004 and 
was remanded for further appellate review.  It is now before 
the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records include a February 1965 annual 
examination report with the following audiometric 
results:  30 decibels at 500 Hertz, 15 decibels at 
1000 Hertz, 10 decibels at 2000 Hertz, 10 decibels at 
3000 Hertz, and 20 decibels at 4000 Hertz (in the right ear) 
and 35 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 
20 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 
15 decibels at 4000 Hertz (in the left ear).  

The retirement examination, which was conducted in August 
1965, demonstrated the following audiometric 
results:  30 decibels at 500 Hertz, 20 decibels at 
1000 Hertz, 15 decibels at 2000 Hertz, 30 decibels at 
3000 Hertz, and 10 decibels at 4000 Hertz (in the right ear) 
and 30 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 
25 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 
20 decibels at 4000 Hertz (in the left ear).  (The Board 
notes that service department audiometric examinations prior 
to November 1, 1967, are assumed to be American Standards 
Association (ASA) units and have been converted to 
International Standards Organization (ISO) units for proper 
comparison.)  

Early post-service examinations do not reflect findings of 
hearing loss.  Specifically, VA examinations conducted in 
March 1967, February 1972, and June 1976 demonstrated no 
hearing loss.  

In April 2004, the Board remanded this case, in pertinent 
part, to afford the veteran a VA examination and to obtain 
an opinion as to the etiology of any current hearing loss.  
Specifically the Board requested that:

If hearing loss is found on examination, 
the examiner should express an opinion as 
to whether it is more likely, less likely 
or as likely as not related to the 
veteran's active military service.  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.  

The report of a January 2005 VA examination reflects that 
the veteran has a current hearing loss, and reports a 
clinical history of hearing problems for three years.  
However, the examiner does not comment on the etiology of 
the hearing loss.  

The Board must ensure that the development requested in its 
remands is performed.  See Stegall v West, 11 Vet. App. 268 
(1998).  In Stegall the Court noted that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

The case should be returned to the 
examiner who conducted the January 2005 
VA examination, in order for the examiner 
to comment on whether current hearing 
loss is more likely, less likely or as 
likely as not related to the veteran's 
active military service.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.  

2.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for bilateral hearing loss.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative, should be provided with 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the supplemental 
statement of the case in April 2005.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

